United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1691
                                   ___________

United States of America, ex rel        *
Crow Creek Sioux Tribe, doing           *
business as Crow Creek Farm             *
Enterprises; Dacotah Farms; Crow        *
Creek Farms; William Shields, Jr., a    *
member of the Crow Creek Sioux          *
Tribe, Individually,                    * Appeal from the United States
                                        * District Court for the District
                   Appellees,           * of South Dakota.
                                        *
      v.                                *       [PUBLISHED]
                                        *
Hattum Family Farms; Hattum             *
Custom Farms; Robert Hattum,            *
                                        *
                   Appellants.          *
                                   ___________

                             Submitted: December 11, 2000

                                  Filed: December 19, 2000
                                   ___________

Before LOKEN, HEANEY, and FAGG, Circuit Judges.
                            ___________

PER CURIAM.

      Robert Hattum and Hattum Family Farms performed custom farmwork for the
Crow Creek Sioux Tribe on tribal land. The Tribe brought a qui tam action against
Hattum, seeking to set aside certain crop liens, to require an accounting of payments
Hattum received from the Tribe, and to recover for damages to tribal land. In a
counterclaim, Hattum sought damages for unpaid salaries, amounts due under the
farming agreements, unjust enrichment, and breach of contract. The district court
partially granted the Tribe's motion for summary judgment, concluding the contracts
were void under 25 U.S.C. § 81 because the Secretary of the Interior had not approved
them. See United States ex rel. Crow Creek Sioux Tribe v. Hattum Family Farms, 102
F. Supp. 2d 1154, 1163-64 (S.D. 2000). The district court also concluded the crop lien
was void, and found Hattum's affirmative defenses of estoppel, waiver, unjust
enrichment, and breach of contract without merit. See id. at 1166. On appeal, Hattum
challenges the district court's application of 25 U.S.C. § 81 to the contracts and the
court's finding that Hattum's affirmative defenses are meritless. Having carefully
reviewed the case, we conclude the district court properly granted summary judgment
and affirm on the basis of the district court's thorough opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-